Title: To John Adams from Charles Francis Adams, 12 February 1826
From: Adams, Charles Francis
To: Adams, John




My dear Grandfather.
Washington. February 12th 1826.


A fortnight has passed over, since I last addressed you, and scarcely any thing of interest has happened. The City having considerably recovered from the severe epidemic which has been raging here, the gaity is becoming rather more extensive, and the number of Strangers who accompany the Supreme Court upon its Session here, have a tendency to enliven us. The town is always most full at this time of the year, which unfortunately happens to be the most disagreeable in weather, as damp and rain are  exceedingly predominant. We are not sufferers from cold however, as you have been, indeed I never knew the weather more delightfully mild than it has been here—
I am certainly at present one of those with whom "time gallops withal" and when I look back, it seems to me astonishing that I should have gone on doing so little as it seems and still to all appearance constantly engaged. I read Blackstone, the Federalist and parliamentary debates, write letters, copy for myself & my father attend the Supreme Court or the House of Representatives and go into society, but these things all crowd very much upon each other, and leave me but little time at my own disposal. And yet the most remarkable part of the matter is that although I am aware that I never pass a day without being employed upon some of these things yet I never am satisfied with myself.
But thus time goes, and when the regular term arrives to address myself to you, I look back upon the past with great astonishment and begin to reflect upon what I have done—and upon what has passed—As far as my recollection goes  since my last for the past—Imprimis there has been a smart debate in the House of Representatives on the subject of the proposed mission to Panama arising however out of a mere proposition to call upon the Executive for papers on the subject. The question excites some interest however as the Senate are still in debate upon the propriety of the mission and are likely to remain so for some time before they come to any decision upon the subject
Secondly. There have been six parties and two dinners in the mean time to enliven us young people—I have attended two of the former and the two latter were at home—
Thirdly The Corps Diplomatique has been somewhat disturbed at the news of the death of the Emperor Alexander, but not so much as might have been expected. Some say that the circumstance will have a great effect upon the affairs of Europe, others say not, the result will prove the truth of the one or other conjecture—
Fourthly. Mr Jefferson it appears has become so much embarassed in his circumstances it appears, as to be obliged to sell his Estate and in order to obtain it’s full value, but in the present depreciated state of property in the state, he has applied to the legislature for leave to sell it by lottery. This is somewhat remarkable News and hardly pleasant to hear as a person who has been so long exposed to the storms of this world surely might expect a comfortable repose in his old age—But such it appears seems is not his lot—
This is all worth noticing (if indeed some of this is) that has occurred since my last to you—the family have been all pretty well excepting my Mother who has suffered somewhat this past week but is now much better—They all join in their respects to you—
I remain Your dutiful & affectionate Grandson


Charles Francis Adams.




